                          Case 1:20-cv-03535-JPO Document 25 Filed 05/11/20 Page 1 of 2



             MITCHELL SILBERBERG & KNUPP LLP                                                                        Christine Lepera
                                                                                                          A Professional Corporation
             A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                               (917) 546-7703 Phone
                                                                                                                  (917) 546-7673 Fax
                                                                                                                        ctl@msk.com


             May 11, 2020

             VIA ECF

             Hon. George B. Daniels, U.S.D.J.
             United States Courthouse
             Southern District of New York
             500 Pearl Street, Room 1310
             New York, New York 10007

             Re:       Hines v. EMI April Music Inc.. et al., Case No. 1:20-cv-03535-GBD
                       Notice of Related Case

             Dear Judge Daniels:

             We write further to our letter of May 8, 2020, and in response to the May 8, 2020 letter
             addressed to Judge Oetken filed by Plaintiff’s counsel, Christopher Brown, and further filed in
             the above-referenced case. ECF No. 24.

             Contrary to his contention, Plaintiff’s counsel is completely aware that the above-captioned case
             is unquestionably related to Hines v. Roc-A-Fella Records Inc., No. 1:19-cv-4587-JPO (the
             “Related Case”), before Judge Oetken, as it concerns the exact same cause of action. The instant
             lawsuit and the Related Case involve (i) the same plaintiff; (ii) two of the same defendants—
             Carter and Mosley; (iii) the same copyright allegedly infringed—the composition “Help Me Put
             Out The Flame (In My Heart)”; and (iv) the same works that plaintiff claims infringe his
             copyright—“Paper Chase,” as performed by Jay-Z, and “Toe 2 Toe,” as performed by Ginuwine.

             The instant lawsuit is also subject to the same pleading requirements (and deficiencies) that
             Judge Oetken already reviewed in his decision dismissing the pleading for failure to state a claim
             (the “Order”). By circumventing the related case filing requirement, Plaintiff is seeking to avoid
             any review and application of that decision here. These efforts are consistent with and the latest
             instance of Plaintiff’s counsel’s procedural gamesmanship, as set forth in the Order.

             That Plaintiff would seek to purportedly “withdraw” a pending motion for reconsideration of the
             Order while briefing is still in process thereon—prompted solely by our letter, and in a
             misguided attempt to avoid a related case assignment—is troubling. Plaintiff’s counsel was
             made aware that Defendants intended to respond (and still intend to respond) to the motion for
             reconsideration, but chose to keep his options open until he decided he preferred to avoid the
             related case assignment.

             Local Civil Rule 1.6 plainly states that attorneys appearing before the Court have a continuing
             duty to “bring promptly to the attention of the Court all facts which said attorney believes are
             relevant to a determination that said case and one or more pending civil or criminal cases should
             be heard by the same Judge, in order to avoid unnecessary duplication of judicial effort.” Failure

12131262.2                                                           437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                                     Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
                          Case 1:20-cv-03535-JPO Document 25 Filed 05/11/20 Page 2 of 2




             Hon. George B. Daniels, U.S.D.J.
             May 11, 2020
             Page 2


             to do so can subject the violating attorney to reasonable costs. Id. A situation such as this one,
             involving the exact same copyright and the exact same cause of action, is precisely where such a
             duty arises. See Digital Sins, Inc. v. John Does 1-245, No. 11 Civ. 8170(CM), 2012 WL
             1744838, at *7 (S.D.N.Y. May 15, 2012) (explaining that Rule 1.6 was promulgated to avoid
             inconsistent rulings on cases that should have been consolidated, and cautioning plaintiff’s
             attorney that he risks costs being assessed against him if he files multiple actions over the same
             alleged infringement without complying with Rule 1.6).1

             The instant case is nothing more than a continuation of the Related Case. It involves the same
             set of facts and causes of action, and is inextricably intertwined with the Related Case’s
             procedural history. It should accordingly be reassigned to Judge Oetken.

             Respectfully,

             /s/ Christine Lepera



             Christine Lepera
             A Professional Corporation of
             MITCHELL SILBERBERG & KNUPP LLP

             CTL/sml

             cc:
             Hon. J. Paul Oetken
             Christopher Brown, counsel for Plaintiff




             1
              Plaintiff’s counsel contends that he was not in violation of this rule or had any need to apprise
             the Court because of the following two cases: Webber, et al. v. Dash, et al., 19-cv-610 and
             Brooks v. Dash, et al., 19-cv1944. These cases have completely different facts, and different
             plaintiffs, and practically nothing in common, unlike the situation here. Plaintiff’s counsel’s
             reference to these cases only highlights the illegitimacy of his contention and procedural
             machinations.

12131262.2
